— Judgment, Supreme Court, New York County (Ira Beal, J.), rendered August 13, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. The arresting officer’s testimony that he had received a radio transmission from an undercover officer indicating a “positive buy” had taken place, *165and providing a detailed and accurate description of the seller, his location and direction of travel given by two undercover officers, was sufficient to justify defendant’s arrest (see, People v Washington, 87 NY2d 945; People v Petralia, 62 NY2d 47, 52). We have considered and rejected defendant’s remaining contentions. Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.